DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 31 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-23 are pending for examination.
Claims 12-23 stand withdrawn without traverse.
Claim 1 is currently amended.
Specification and Drawings:
Amendments to the specification (title of the invention) have been submitted with the amendment filed 31 May 2022.
Amendments to the drawings have not been submitted with the amendment filed 31 May 2022.
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-11) in the reply filed on 31 May 2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 3 is objected to because the limitation “the rolled sealed second container” lacks clear antecedent basis.  The limitation “the rolled sealed second container” is found in claim 2, and it is suggested that claim 3 be amended to depend from claim 2.  For purposes of examination, claim 3 shall be assumed to depend from claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klerer et al. (US 8650687) (hereinafter Klerer) in view of Veiseh (US 8333279).
Regarding claim 1, the Klerer reference discloses a method, comprising: 
placing each of a plurality of foam mattresses (foam mattresses 100, paragraph bridging columns 4 and 5) into each of a plurality of first containers (case 110) formed from an air-permeable, pliable material first containers (col. 5, lines 21-38 and 58-62), such that each first container contains one of the foam mattresses (fig. 1 and col. 2, lines 4-8); 
compressing (in compression machine 700, figs. 7 and 8, paragraph bridging columns 7 and 8) the plurality of first containers (110) each containing one of the foam mattresses (100), to yield a plurality of compressed first containers (110) each containing one of the foam mattresses (100) in a compressed state (col. 5, lines 30-33 and col. 9, lines 13-19); 
individually sealing each of the plurality of compressed first containers into its own individual air-impermeable, pliable second container (plastic film or bag 115 which is an air-tight material, i.e. air-impermeable), to yield a sealed second container each containing one of the plurality of compressed first containers each containing one of the foam mattresses in a compressed state.
The Klerer reference teaches that each foam mattress is enclosed in a first container formed from an air-permeable, pliable material, and then enclosed in a second container made from an air-impermeable material.  The Klerer reference meets all of applicant’s claimed subject matter with the exception of the step of sealing the plurality of compressed first containers into an air-impermeable, pliable second container, to yield a sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state.
The Veiseh reference discloses that it is old and well known in the relevant art to package a plurality of foam panels (200) in which each foam panel (200) is placed in a first container formed from an air-permeable, pliable material (primary pouch 204 - each pouch may be air-impermeable, col. 3, lines 53-55: “embodiments may use a permeable primary pouch 204, depending on the nature of the goods to be shipped”).  The foam panels (200) in each first container (204) are then placed in second container (secondary pouch 202 which is an impermeable container, col. 6, lines 53-57: “Since the impermeable secondary pouch 202 is sealed, air cannot re-enter the secondary pouch 202 and the set of panels 210 remain in a compressed state, thereby, allowing more panels 200 to be stored or transported in any given space than if such panels were in a fully expanded state”) as a set (210).  The set (210) includes a foam panel (200) in each of the first containers (204), and the set (210) is within the second container (202).  The set (210) of foam panels (200) in each of the first containers (204) is compressed in press (300) to remove air from the panels (200) and then the second container (202) is sealed (col. 6, lines 7-28 and figs. 3A-3B and 5A).  The Veiseh reference indicates that compression packaging of a plurality of panels in a second container is advantageous compared to compression packaging of an individual panel within its own individual second container (col. 6, lines 18-28: “multi-panel compression technique has advantages over methods that require individual panels 200 to be individually sealed and inflated. It also avoids a tedious method of manufacture as well as labor intensive usage characteristics. In addition, as the requirement for maintaining a compressed state is that the film utilized for such a task remains fluid impermeable, the risk of flawed film is greater when utilizing traditional methods. Furthermore, a greater net square footage of fluid impermeable film would be involved in seamlessly packaging individual panels as opposed to that required to compress and package all such panels in bulk“).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Klerer method by having replaced the step of individually sealing each of the plurality of compressed first containers into its own individual air-impermeable, pliable second container (plastic film or bag 115 which is an air-tight material, i.e. air-impermeable), to yield a sealed second container each containing one of the plurality of compressed first containers each containing one of the foam mattresses in a compressed state, by having incorporated a step of sealing the plurality of compressed first containers into an air-impermeable, pliable second container, to yield a sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state, as suggested by the teachings found in the Veiseh reference, in order to improve in the method of manufacturing as expressly taught by Veiseh at col. 6, lines 7-28 whereby efficiency of storage and manufacturing is advantageously improved.
Regarding claims 7-9, the Klerer method, as modified by Veiseh above, discloses the method of claim 1, but does not expressly disclose wherein four foam mattresses and four first containers are compressed; the method of claim 1, wherein six foam mattresses and six first containers are compressed; and the method of claim 1, wherein eight foam mattresses and eight first containers are compressed.
The Klerer reference discloses that each mattress is located within a respective first container, and the Veiseh reference does disclose that more than one foam panel (200) located within a respective first container (204) may be located in the second container (202).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Klerer method by having had four foam mattresses and four first containers are compressed (claim 7), six foam mattresses and six first containers are compressed (claim 8), or eight foam mattresses and eight first containers are compressed (claim 9) as merely an obvious choice of design.  In this instance, the collective teaching of Klerer and Veiseh would have informed a skilled artisan of the desire to package a plurality of mattresses each within a respective first container, and that the number of mattresses and the number of first containers does not seem to make much difference in the execution of the method.  
Regarding claim 10, the Klerer method, as modified by Veiseh above, discloses the method of claim 1, wherein each first container comprises a cloth (Klerer: col. 2, lines 3-7, “inserting the foam core into a fabric cover prior to the insertion of the foam core into the plastic cover, the step of inserting the foam core into the plastic cover including inserting the foam core with its fabric cover into the plastic cover” and col 2, lines 35 and 36, “fabric cover may include a cloth”).
Regarding claim 11, the Klerer method, as modified by Veiseh above, discloses the method of claim 1, wherein the second container comprises a plastic (Klerer: col. 2, lines 3-7, “inserting the foam core into a fabric cover prior to the insertion of the foam core into the plastic cover, the step of inserting the foam core into the plastic cover including inserting the foam core with its fabric cover into the plastic cover”).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Lawrie (US 2018/0057200).
Regarding claim 2, the Klerer method, as modified by Veiseh above, discloses the method of claim 1, but does not expressly disclose further comprising: rolling the sealed second container into a cylindrical shape, to yield a rolled sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state.
The Klerer reference teaches the “method may further include: folding and/or rolling the sealed plastic covered, fabric covered, foam core into a small footprint object having a shape” and “the method further includes, at step 620, rolling the compressed covered foam core into a tubular shape, or otherwise folding the compressed covered foam core, which may make the covered foam core more manageable for storage, shipping, and sale.”
The Lawrie reference discloses in a similar type of method of packaging compressed foam mattresses (22) that it is old and well known in the relevant art to package a plurality of mattress by rolling them up within a wrapper for the purpose of having a method “for saving even more space in the transportation and storage of mattresses that can even further lower the cost of delivering mattresses to the retail consumer.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Klerer, as modified by Veiseh above, by having incorporated rolling the sealed second container into a cylindrical shape, to yield a rolled sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state, since Klerer already teaches rolling up a sealed second container containing a first compressed covered mattress, and Lawrie suggests packaging a plurality of mattresses by rolling them within a wrapper.  In this instance, a skilled artisan would have found the step of rolling up a plurality of first container covered mattresses that are within the second container as being an obvious advantage that expands on the teachings already found in Klerer of rolling up an individually packaged mattress by incorporating rolling up a plurality of packaged mattresses.  The incorporation of the step of rolling the sealed second container into a cylindrical shape, to yield a rolled sealed second container containing a plurality of compressed first containers each containing one of the foam mattresses in a compressed state would have naturally followed from the teachings of Klerer and Lawrie.  
Regarding claims 3 and 4, the Klerer method, as modified by Veiseh and Lawrie above, discloses the method of claim [1] 2, further comprising: transporting the rolled sealed second container to a retail location, and discloses the method of claim 3, wherein transporting comprises at least one of ground transportation, sea transportation, or air transportation.  (Klerer: col. 4, lines 36-42: “advantages include the following: more economical shipping and delivery; "greener" transportation by increasing units per truck/container load; greener packaging; and economical storage. For example, the compression proposed by the present invention helps retailers maximize precious shelf space in order to sell maximum amount of products per square inch of shelf” and Lawrie, paragraph [0003]: “To facilitate transportation, storage and display of mattresses, mattresses are sometimes rolled and compressed into cylindrical rolls. Each roll is then packed into a container such as a cardboard box. The container is transported to the retail store and is placed on a retail-store merchandise shelf to be purchased by a retail consumer. Compressing and rolling each mattress reduces both the shipping and warehousing costs and allows mattresses to be sold at a lower price”).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Stickler (US 2017/0190494).
Regarding claim 5, the Klerer method, as modified by Veiseh and Lawrie above, discloses the method of claim 3, but does not expressly disclose further comprising: unsealing the rolled sealed second container at the retail location.  
The Klerer reference teaches unsealing the rolled up package (col. 11, lines 9-21).
The Stickler reference discloses in a similar type of method for packaging a mattress that it is old and well known in the relevant art to package a mattress in a compressed condition within a sealed bag, and that at the retail location the sealed bag is unsealed (fig. 7, first block on upper right side of fig.)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Klerer method by having incorporated the step of unsealing the rolled sealed second container at the retail location, as suggested by Stickler, in order to display the mattress to a customer in an uncompressed condition. 
Regarding claim 6, the Klerer method, as modified by Veiseh, Lawrie and Stickler above, discloses the method of claim 5, further comprising: removing one of the first containers containing one of the foam mattresses from the second container after unsealing; and displaying the first container containing the foam mattress to customers of the retail location, transferring the first container containing the foam mattress to a customer's possession, or both (Klerer teaches at col. 4, lines 18-30: “the product is ready for use by the consumer upon decompression, e.g., after purchase, with no other modifications”). (Veiseh teaches that the second container (the outer pouch 202) can be opened to allow decompression, figs. 4A-4C, and that the panels can be removed and used for their intended purpose.) (Stickler in figs. 5-10 teaches removing and displaying the mattresses).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because of the new ground of rejection set forth above, and the rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wahrmund (US ‘888) discloses methods of packaging mattresses including steps of shipping, transportation, and display.
Kajigaya (JP ‘045) discloses methods of making a heating cushion bag including an inner air-permeable bag and an outer air-impermeable bag.
Zhong et al. (TW ‘383)discloses packaging a cushion structure, i.e. a mattress, with an inner air-permeable material bag and an outer air-impermeable material bag with a vent (fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 June 2022